Citation Nr: 0722900	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA).  

In July 2007, the veteran attended a videoconference hearing 
and accepted such hearing in lieu of an in-person hearing.  
The transcript of this hearing is associated with the claims 
file.  A motion to have this case advanced on the docket was 
granted on the record.  38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

At the July 2007 hearing, the veteran reported a continuity 
of tinnitus since experiencing noise exposure in service.  
The veteran stated that he was subjected to noise exposure as 
a result of working near large naval guns during his active 
duty service without the benefit of hearing protection.  For 
purposes of triggering VA's duty to provide an examination, a 
veteran is competent to report symptoms, and to report a 
continuity of symptomatology. Duenos v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002). 
At the July 2007 hearing, the veteran stated that he 
mistakenly reported that he did not have tinnitus because he 
was not familiar with the term.  He reported that he was 
exposed to loud noises during his active duty service and 
that he suffered from "ringing in (his) ears" or tinnitus 
for some time.  His representative argued that if he had 
known what 'tinnitus' meant, he would have reported it to his 
medical providers.  

In an April 2007 VA medical opinion, a VA audiologist 
summarized the pertinent evidence and noted several times 
that the veteran denied having tinnitus.  She summarized an 
August 2001 medical report as noting that the veteran had 
"no ringing in the ear," and then she summarized her own 
September 2005 medical report as directly asking the veteran 
whether he had ringing in the ear and he responded "no."  
She concluded that it was less likely than not that the 
veteran's tinnitus was service connected because he did not 
consistently report tinnitus. 

The Board finds that the VA opinion based solely on a record 
review is insufficient to determine whether the veteran had 
tinnitus and whether it was service connected.  The medical 
records are unclear as to whether the veteran was directly 
asked if he had "ringing in the ear."  The Board notes that 
the August 2001 and September 2005 medical reports do not 
state that the veteran was directly asked if he had ringing 
in his ears.      

Therefore, the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability and the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service. An examination is needed to 
determine whether the veteran currently has tinnitus as 
defined by VA, and for an opinion as to whether his tinnitus 
is related to active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to diagnosis, treatment, or 
evaluation of tinnitus during the period 
of this claim, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  Then, the veteran should be afforded 
an examination by an appropriate physician 
who has not already evaluated the veteran, 
in order to determine whether he has 
tinnitus, and if so, the etiology of the 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should make clear 
the meaning of tinnitus in layman's terms 
during the examination.  If current 
tinnitus is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the current 
tinnitus had its onset in service 
(including noise exposure), or is 
proximately due to or a result of the 
veteran's service-connected hearing loss.  
The examiner should provide a rational for 
all opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

